Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action is in response to claims filed on 05/17/2018.  Claims 1 – 22 are currently pending in the application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1, 3, 6, 8, 12, 14, 17, 19, and 22 are objected to because of the following informalities:
Claim 1 recites “… the louvered opening directs fluid flow along a third direction…” in lines 5-6.  Antecedent basis for “fluid flow” was previously established in line 2 of the claim.
To overcome the objection, the Examiner recommends amending “… the louvered opening directs fluid flow along a third direction…” in lines 5-6 to recite “… the louvered opening directs the fluid flow along a third direction…”.
Claim 3 recites “a second opening therein for directing fluid flow along the third direction…” in line 4.  Antecedent basis for “fluid flow” was previously established in line 2 of Claim 1, from which Claim 3 depends.  
To overcome the objection, the Examiner recommends amending “a second opening therein for directing fluid flow along the third direction…” in line 4 to be “a second opening therein for the directing fluid flow along the third direction…”.
Claim 6 recites “the plurality of vanes” and “the plurality of first openings” in lines 1-2.  Because Claim 6 depends from Claim 5, there is proper antecedent basis for “the plurality of vanes”.  However, there is insufficient antecedent basis for antecedent basis for “a plurality of first openings” in Claim 6.
Antecedent basis for “a plurality of first openings” is established in Claim 4.  Claim 6 does not depend from Claim 4. 
To overcome the objection, the Examiner recommends amending the dependency of Claim 5 to depend from Claim 4. 
Claim 8 recites “the second opening” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Antecedent basis for “a second opening” is established in Claim 3.
To overcome the objection, the Examiner recommends amending the dependency of Claim 8 to depend from Claim 3. 
Claim 12 recites “directs fluid flow along a third direction…” in line 10.  Antecedent basis for “fluid flow” was previously established in line 4 of the claim.
To overcome the objection, the Examiner recommends amending “directs fluid flow along a third direction…” in line 10 to recite “directs the fluid flow along a third direction…”.
Claim 14 recites “a second opening therein for directing fluid flow along the third direction…” in line 4.  Antecedent basis for “fluid flow” was previously established in line 4 of Claim 12, from which Claim 14 depends.  
To overcome the objection, the Examiner recommends amending “a second opening therein for directing fluid flow along the third direction…” in line 4 to be “a second opening therein for the directing fluid flow along the third direction…”.
Claim 17 recites “the plurality of vanes” and “the plurality of first openings” in lines 1-2.  Because Claim 17 depends from Claim 16, there is proper antecedent basis for “the plurality of vanes”.  However, there is insufficient antecedent basis for antecedent basis for “a plurality of first openings” in Claim 17.
Antecedent basis for “a plurality of first openings” is established in Claim 15.  Claim 17 does not depend from Claim 15. 
To overcome the objection, the Examiner recommends amending the dependency of Claim 16 to depend from Claim 15. 
Claim 19 recites “the second opening” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Antecedent basis for “a second opening” is established in Claim 14.
To overcome the objection, the Examiner recommends amending the dependency of Claim 19 to depend from Claim 14. 
Claim 22 recites “… for directing fluid flow along a second” in line 4 and “… for directing a fluid flow along a third” in line 6.  Antecedent basis for “fluid flow” was previously established in line 2 of the claim.
To overcome the objection, the Examiner recommends amending “… for directing fluid flow along a second” in line 4 to be “… for directing fluid flow along a second” and “… for directing the fluid flow along a third” in line 6 to be “… for directing the fluid flow along a third”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (Japanese Patent Publication JP2013-221708, listed on Applicant’s IDS filed 12/10/2018; English Machine Translation provided herein and relied upon below).
Regarding Claim 1, Shinohara shows (Figures 1, 2, and 3):
A ventilation louver (ventilation louver illustrated in Figure 1), comprising:
a first plate (4) defining a first opening (25) therein for permitting fluid flow (R) along a first direction (C3, as illustrated in Figure 1, C3 is in the horizontal direction);
a second plate (3) defining a vane (31) therein, the vane (31) at least partially covering (as illustrated in Figure 1) the first opening (41) and directing the fluid flow (R) along a second direction (C2; as illustrated in Figure 1, the portion of C2 guided by 31 directs R parallel to 31), non-parallel to (as illustrated in Figure 1, C2 is not parallel to C3) the first direction (C3); and
a third plate (2) defining a louvered opening (21) therein wherein the louvered opening (21) directs the fluid flow (R) along a third direction (C1; as illustrated in Figure 1, the 

Regarding Claim 2, Shinohara shows (Figures 1, 2, and 3):
The third direction (C1) is substantially perpendicular to (as illustrated in Figure 1, C3 is in the horizontal direction and C1 is substantially in the vertical direction; therefore C1 and C3 are substantially perpendicular) the first direction (C3).  

Regarding Claim 3, Shinohara shows (Figures 1, 2, and 3):
A frame (1) comprising side walls (as illustrated in Figure 2, 1 comprises sidewalls connecting 10 to 12), the frame (1) connecting the first plate (4) to the third plate (2) with the second plate (3) being positioned between (as illustrated in Figures 1 and 2) the first plate (4) and the third plate (2), the side walls (as illustrated in Figure 2, 1 comprises sidewalls connecting 10 to 12) defining a second opening (opening through 1) therein for directing the fluid flow (R) along the third direction, non-parallel to both the first direction and the second direction. 

Regarding Claim 4, Shinohara shows (Figures 1, 2, and 3):
The first opening (25) comprises a plurality of first openings (as illustrated in Figure 2, there are a plurality of rows of 41 within 4).

Regarding Claim 5, Shinohara shows (Figures 1, 2, and 3):
The vane (31) comprises a plurality of vanes (as illustrated in Figure 2, there are a plurality of 31s within 3). 

Regarding Claim 6, Shinohara shows (Figures 1, 2, and 3):
The plurality of vanes (as illustrated in Figure 2, there are a plurality of 31s within 3) are equal in number to (as illustrated in Figure 2, there are an equal number of rows of openings 41 and corresponding vanes 31, one vane for each row of openings) the plurality of first openings (as illustrated in Figure 2, there are a plurality of rows of 41 within 4).

Regarding Claim 7, Shinohara shows (Figures 1, 2, and 3):
The louvered opening (21) comprises a plurality of louvered openings (as illustrated in Figure 2, there are a plurality of 21s within 2). 

Regarding Claim 8, Shinohara shows (Figures 1, 2, and 3):
The second opening (opening through 1) comprises a plurality of second openings (as illustrated in Figure 2, 12 divides the opening through 1 into 5 openings).

Regarding Claim 9, Shinohara shows (Figures 1, 2, and 3):
The first plate (4), the second plate (3), the third plate (2), and the frame (1) are rectangular (as illustrated in Figure 2, the shapes of 4, 3, 2, and 1 are rectangular). 

Regarding Claim 11, Shinohara shows (Figures 1, 2, and 3):
The ventilator louver (ventilation louver illustrated in Figure 1) is disposable in a belly fairing of an aircraft (the ventilation louver illustrated in Figure 1 is able to be disposed an opening of corresponding size to the louver; further, this limitation is interpreted as intended use of the louver.  It has been held that a recitation with respect to the manner in 

Regarding Claim 22, Shinohara shows (Figures 1, 2, and 3):
A ventilation louver (ventilation louver illustrated in Figure 1), comprising:
a first component (4) defining a first opening (25) therein for permitting fluid flow (R) along a first direction (C3, as illustrated in Figure 1, C3 is in the horizontal direction);
a second component (3) defining a second configuration (31) for directing the fluid flow (R) along a second direction (C2; as illustrated in Figure 1, the portion of C2 guided by 31 directs R parallel to 31), non-parallel to (as illustrated in Figure 1, C2 is not parallel to C3) the first direction (C3); and
a third component (2) defining a third configuration (21) for directing the fluid flow (R) along a third direction (C1; as illustrated in Figure 1, the portion of C1 guided by 21 directs R parallel to 21), non-parallel to (as illustrated in Figure 1, C1 Is not parallel to C2 or C3) both the first direction (C3) and the second direction (C2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara (Japanese Patent Publication JP2013-221708, listed on Applicant’s IDS filed 12/10/2018; English Machine Translation provided herein and relied upon below), as recited in Claim 1 above, in view of Achen (U.S. Patent 6,746,324).
Regarding Claim 10, Shinohara shows (Figures 1, 2, and 3: 
The third plate (2) and the frame (1) are made from steel (“the base frame 1 is made of a stainless steel plate”, Paragraph 0032; “louver body 2 is formed of a square-plate-like stainless steel plate”, Paragraph 0034) and
the first plate (4) and the second plate (3) are formed of plastic (“louver body 3 is made of a square plastic molded article”, Paragraph 0035; “louver body 4 is formed of a square-plate-like plastic molding”, Paragraph 0039).
However, Shinohara does not show the first plate and the second plate are made from steel. 
In the same field of endeavor of a ventilation louver, Archen teaches (Figure 1):
It is known in the ventilation louver art for a ventilation louver (10) to be made of steel (“vent 10 may be formed of steel”, Col. 4, lines 12-15). 
Further, “to provide a high degree of security, vent 10 may be formed of steel of sufficient gauge to prevent destruction of the louvered panel”, Col. 4, lines 12-15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation louver shown by Shinohara such that all parts, including the first plate, the second plate, the third plate, and the frame are made of steel, as taught by Archen, to provide a high degree of security and to prevent destruction of the louvered vent. 

Claims 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (U.S. Pre-Grant Publication No. 2013/0048794) in view of Shinohara (Japanese Patent Publication JP2013-221708, listed on Applicant’s IDS filed 12/10/2018; English Machine Translation provided herein and relied upon below).
Regarding Claim 12, Wood shows (Figure 1):
A belly fairing (belly fairing of the aircraft, Paragraph 0021) for an aircraft (1), comprising:
a body (the body of the belly fairing); and
a ventilation louver (vents, Paragraph 0021) disposed in (“in order to ventilate the enclosed wing leading edge region as well as the ducts 23, another vent may be required to enable the through flow of air… the inlet may be positioned in the belly fairing”, Paragraph 0056) the body (the body of the belly fairing).  
However, Wood lacks showing the ventilation louver comprises a first plate defining a first opening therein for permitting fluid flow along a first direction; a second plate defining a vane therein, the vane at least partially covering the first opening and directing the fluid flow along a second direction, non-parallel to the first direction; and a third plate defining a louvered opening therein wherein the louvered opening directs the fluid flow along a third direction, non-parallel to both the first direction and the second direction.
In the same field of endeavor of ventilation louvers, Shinohara teaches (Figures 1, 2, and 3):
A ventilation louver (ventilation louver illustrated in Figure 1), comprising:
a first plate (4) defining a first opening (25) therein for permitting fluid flow (R) along a first direction (C3, as illustrated in Figure 1, C3 is in the horizontal direction);
a second plate (3) defining a vane (31) therein, the vane (31) at least partially covering (as illustrated in Figure 1) the first opening (41) and directing the fluid flow (R) along a 
a third plate (2) defining a louvered opening (21) therein wherein the louvered opening (21) directs the fluid flow (R) along a third direction (C1; as illustrated in Figure 1, the portion of C1 guided by 21 directs R parallel to 21), non-parallel to (as illustrated in Figure 1, C1 Is not parallel to C2 or C3) both the first direction (C3) and the second direction (C2). 
Further, “the object of the invention is to realize a high-level water blocking function to realize the downsizing of the entire device and to properly ventilate the box”, Paragraph 0008.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ventilation louver comprising a first plate defining a first opening therein for permitting fluid flow along a first direction; a second plate defining a vane therein, the vane at least partially covering the first opening and directing the fluid flow along a second direction, non-parallel to the first direction; and a third plate defining a louvered opening therein wherein the louvered opening directs the fluid flow along a third direction, non-parallel to both the first direction and the second direction, as taught by Shinohara, for Wood’s ventilation louver, to provide a high-level water blocking louver that is smaller in size and provides proper ventilation therethrough, since it has been held that the simple substitution of one known element for another to obtain predictable results is likely to be obvious when it does no more than yield predictable results of providing ventilation air flow through the louver.  

Regarding Claim 13, Shinohara teaches (Figures 1, 2, and 3):
The third direction (C1) is substantially perpendicular to (as illustrated in Figure 1, C3 is in the horizontal direction and C1 is substantially in the vertical direction; therefore C1 and C3 are substantially perpendicular) the first direction (C3).  

Regarding Claim 14, Shinohara teaches (Figures 1, 2, and 3):
A frame (1) comprising side walls (as illustrated in Figure 2, 1 comprises sidewalls connecting 10 to 12), the frame (1) connecting the first plate (4) to the third plate (2) with the second plate (3) being positioned between (as illustrated in Figures 1 and 2) the first plate (4) and the third plate (2), the side walls (as illustrated in Figure 2, 1 comprises sidewalls connecting 10 to 12) defining a second opening (opening through 1) therein for directing the fluid flow (R) along the third direction, non-parallel to both the first direction and the second direction. 

Regarding Claim 15, Shinohara teaches (Figures 1, 2, and 3):
The first opening (25) comprises a plurality of first openings (as illustrated in Figure 2, there are a plurality of rows of 41 within 4).

Regarding Claim 16, Shinohara teaches (Figures 1, 2, and 3):
The vane (31) comprises a plurality of vanes (as illustrated in Figure 2, there are a plurality of 31s within 3). 

Regarding Claim 17, Shinohara teaches (Figures 1, 2, and 3):
The plurality of vanes (as illustrated in Figure 2, there are a plurality of 31s within 3) are equal in number to (as illustrated in Figure 2, there are an equal number of rows of 

Regarding Claim 18, Shinohara teaches (Figures 1, 2, and 3):
The louvered opening (21) comprises a plurality of louvered openings (as illustrated in Figure 2, there are a plurality of 21s within 2). 

Regarding Claim 19, Shinohara teaches (Figures 1, 2, and 3):
The second opening (opening through 1) comprises a plurality of second openings (as illustrated in Figure 2, 12 divides the opening through 1 into 5 openings).

Regarding Claim 20, Shinohara teaches (Figures 1, 2, and 3):
The first plate (4), the second plate (3), the third plate (2), and the frame (1) are rectangular (as illustrated in Figure 2, the shapes of 4, 3, 2, and 1 are rectangular). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (U.S. Pre-Grant Publication No. 2013/0048794) and Shinohara (Japanese Patent Publication JP2013-221708, listed on Applicant’s IDS filed 12/10/2018; English Machine Translation provided herein and relied upon below), as recited in Claim 12 above, further in view of Achen (U.S. Patent 6,746,324).
Regarding Claim 10, Shinohara teaches (Figures 1, 2, and 3: 
The third plate (2) and the frame (1) are made from steel (“the base frame 1 is made of a stainless steel plate”, Paragraph 0032; “louver body 2 is formed of a square-plate-like stainless steel plate”, Paragraph 0034) and
the first plate (4) and the second plate (3) are formed of plastic (“louver body 3 is made of a square plastic molded article”, Paragraph 0035; “louver body 4 is formed of a square-plate-like plastic molding”, Paragraph 0039).
However, Shinohara does not show the first plate and the second plate are made from steel. 
In the same field of endeavor of a ventilation louver, Archen teaches (Figure 1):
It is known in the ventilation louver art for a ventilation louver (10) to be made of steel (“vent 10 may be formed of steel”, Col. 4, lines 12-15). 
Further, “to provide a high degree of security, vent 10 may be formed of steel of sufficient gauge to prevent destruction of the louvered panel”, Col. 4, lines 12-15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ventilation louver shown by Shinohara such that all parts, including the first plate, the second plate, the third plate, and the frame are made of steel, as taught by Archen, to provide a high degree of security and to prevent destruction of the louvered vent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided in the Notice of References Cited.
Verillion (U.S. Pre-Grant Publication No. 2017/0129588) teaches:
It is known for belly fairings (12) to have side air vents to allow an equalization of pressure (see Paragraph 0040).
Lin (U.S. Patent No. 5,120,273) teaches:
A ventilation louver (louver illustrated in Figure 1) comprising a plurality of plates (plurality of plates illustrated in Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
01/29/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762